                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MARSHALL PAYNE,                                         )
                                                        )
                            Petitioner,                 )
                                                        )         Case No. 17 C 7356
                  v.                                    )
                                                        )         Judge Sharon Johnson Coleman
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                            Respondent.                 )

                              MEMORANDUM OPINION AND ORDER

         Pro se petitioner Marshall Payne filed the present motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.1 For the reasons stated below, the Court denies Payne’s

motion and declines to certify any issues for appeal. 28 U.S.C. § 2253(c)(2).

Background

         A grand jury returned an indictment charging Payne with felon-in-possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). Payne originally pleaded not guilty and moved to suppress his

post-arrest statements and evidence recovered during the search of his car, including two loaded

semi-automatic handguns.

         At the motion to suppress hearing, evidence revealed that Chicago Police Officers and the

U.S. Drug Enforcement Administration were investigating drug trafficking activities in the Chicago

area. As part of the investigation, law enforcement obtained court-authorized wire taps and then

intercepted communications between Payne and his brother Dwayne Payne. Chicago Police Officer

John Dolan testified that he had listened to intercepted calls on November 26, 2012 between Payne



          1 Although the docket reflects that Payne filed three motions under 28 U.S.C. § 2255 [1, 5, 25], the motion filed

on January 17, 2018 is Payne’s memorandum of law in support of his § 2255 motion, and the motion filed on November
8, 2018 is his reply brief.
and his brother, at which time Officer Dolan determined that Payne was headed to the corner of

Central Park Avenue and Division Street in Chicago to meet his brother and would have guns

concealed under children’s costumes in the back of his car.

        Officer Dolan and other surveillance officers proceeded to that intersection where Officer

Dolan observed Payne in a Chrysler 300 parked on Central Park Avenue. Officer Dolan testified

that he saw Payne reach toward the back of the car and relayed this information to the other

officers. After these observations, Officer Dolan approached Payne on foot, but Payne began

running to a nearby CVS store while locking his car with a key fob. Officer Dolan pursued Payne

and saw him throw his keys on to the store’s roof. Police then apprehended and handcuffed Payne.

According to Officer Dolan, Payne spontaneously admitted that he had two guns in his car and gave

verbal consent to search his car.

        Chicago Police Officer Edward Zablocki testified that he also observed Payne standing near

a Chrysler 300 at the intersection of Central Park Avenue and Division Street. Officer Zablocki

then ran the Chrysler’s license plate number and found that the car was registered to Payne. After

circling the block, Officer Zablocki saw Payne run from his car to the CVS, heard the car horn

honk, and saw the car’s lights flash as Payne locked the doors. Based on the intercepted calls,

Officer Zablocki believed there were guns in the car and decided to stay put until Payne was

apprehended. Officer Zablocki testified that he could see costumes in the backseat of the vehicle,

but was instructed not to recover the guns or search the car.

        Once police recovered Payne’s keys, an officer unlocked Payne’s car and Officer Zablocki

looked under the costumes where he found a TEC-9 millimeter semi-automatic handgun. Another

Chicago Police Officer drove Payne’s car to the police station where a second TEC-9 millimeter

semi-automatic handgun was recovered from the trunk.




                                                      2
        The Court denied Payne’s motion to suppress concluding that the officers had probable

cause to arrest Payne and search his car based on the wiretap interceptions, surveillance, and the

automobile exception, and that Payne’s statements were made voluntarily. Payne then entered into a

conditional plea of guilty as to the felon-in-possession count, which allowed him to appeal the

motion to suppress ruling. The Court sentenced Payne to a total term of 88 months and Payne

appealed.

        The Seventh Circuit affirmed the Court’s suppression ruling, concluding that law

enforcement had probable cause to arrest Payne and search his car and that Payne’s post-arrest

statements were not a product of interrogation. This § 2255 motion followed. Construing Payne’s

pro se § 2255 motion liberally, see Chronis v. United States, 932 F.3d 544, 554 (7th Cir. 2019), he asserts

that his trial counsel was constitutionally ineffective under the Sixth Amendment for failing to

present exculpatory and impeachment evidence at his suppression hearing.

Legal Standard

        “Relief under [§ 2255] is available only in extraordinary situations, such as an error of

constitutional or jurisdictional magnitude or where a fundamental defect has occurred which results

in a complete miscarriage of justice.” Blake v. United States, 723 F.3d 870, 878-79 (7th Cir. 2013); see

also Kafo v. United States, 467 F.3d 1063, 1068 (7th Cir. 2006) (“Motions to vacate a conviction or

sentence ask the district court to grant an extraordinary remedy to one who already has had an

opportunity for full process.”). To obtain relief under § 2255, a petitioner must show that his

“sentence was imposed in violation of the Constitution or laws of the United States, the court lacked

jurisdiction, the sentence was greater than the maximum authorized by law, or it is otherwise subject

to collateral attack.” Swanson v. United States, 692 F.3d 708, 714 (7th Cir. 2012) (citation omitted).

Because Sixth Amendment ineffective assistance of counsel claims often involve evidence outside of




                                                         3
the trial record, such claims may be brought for the first time in a § 2255 motion. Massaro v. United

States, 538 U.S. 500, 504 (2003).

Discussion

        Payne argues that his trial counsel was constitutionally ineffective at his suppression hearing

and that appellate counsel was ineffective for failing to raise certain suppression hearing-related

arguments on appeal. See Schmidt v. Foster, 911 F.3d 469, 478 (7th Cir. 2018) (en banc) (right to

counsel “means more than a lawyer at trial,” it “ensures that defendants facing incarceration will

have counsel at ‘all critical stages of the criminal process.’”) (citation omitted). To establish

ineffective assistance of counsel in violation of the Sixth Amendment, Payne must show (1) his trial

attorney’s performance “fell below an objective standard of reasonableness,” informed by

“prevailing professional norms” and (2) “but for counsel’s unprofessional errors the result of the

proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 688, 694, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984).

Intercepted Telephone Calls and Numbers

        At the suppression hearing, Officer Dolan testified that Payne used two telephone numbers

to communicate with his brother, including numbers ending in 3828 and 7154. In the motion to

suppress, Payne’s counsel argued that the 7154 number was not connected to Payne until after his

arrest, and at the hearing, counsel cross-examined Officer Dolan about the 7154 number calling into

question the officer’s identification of Payne’s voice. In fact, counsel elicited a response from

Officer Dolan that he recognized Payne’s voice only after police had arrested Payne.

        In the motion for reconsideration, Payne’s counsel re-argued this issue highlighting the

evidence surrounding the 7154 number. Counsel explained that unlike the other intercepted calls

where Payne used words such as “bro”, “mommy,” and “uncle,” the 7154 calls had not contained

these code words. After hearing counsel’s reconsideration arguments, the Court explained:


                                                         4
         You made a very thorough argument, a very thorough presentation as you have
         attempted to do on the motion for reconsideration. But you haven’t stated that
         there’s new evidence. You haven’t stated that the Court misapplied the law that was
         available to the Court. You haven’t talked about new case law. There’s no basis for
         a motion to reconsider here, and your motion is respectfully denied.

(13 CR 175-1, R. 80, 9/17/14 Tr., at 5-6.)

         Despite counsel’s thorough presentation calling into question Officer Dolan’s recognition of

Payne’s voice and the use of the 7154 number, Payne takes issue with counsel’s performance in

regard to perceived inconsistencies in the intercepted telephone calls and numbers. In making his

arguments, Payne ignores the other suppression hearing testimony showing that Payne and his

brother spoke to each other on multiple telephones with different telephone numbers. Payne also

argues that counsel should have fronted the issue that he did not make a certain call on the 7154

phone to his brother, yet Payne admits he called his brother that day.

         Finally, Payne’s argument that counsel should have subpoenaed records showing that he was

the subscriber of both the 3828 and 7154 numbers does not establish ineffective assistance of

counsel because it would not have advanced Payne’s defense to admit that he was the subscriber to

both phone numbers. Payne’s claims based on the intercepted phone numbers and calls are without

merit.

Impeachment Evidence and Cross-Examination

         Payne next argues that his counsel was constitutionally ineffective for failing to use the grand

jury testimony of arresting Chicago Police Officer Jorge Lopez to impeach Officers Dolan and

Zablocki at his suppression hearing. Payne’s argument fails because not only is Officer Lopez’s

grand jury testimony inadmissible hearsay, but under Federal Rule of Evidence 613, a cross-

examiner cannot impeach a witness with another person’s statement. Any such challenge would

have been without merit and “an attorney is not ineffective for failing to raise a meritless argument.”

Washington v. Boughton, 884 F.3d 692, 701 (7th Cir. 2018).


                                                        5
       In addition, Payne asserts that his trial counsel was ineffective because he failed to cross-

examine Officer Zablocki about his inconsistent hearing testimony, which implied that he tailored

his testimony to create a narrative more favorable to the government. This proposed cross-

examination in the context of Officer Zablocki’s suppression hearing testimony would have been

improper argument, and counsel’s decision not to assert this line of questioning is presumed to be

sound strategy. See Hicks v. Hepp, 871 F.3d 513, 525 (7th Cir. 2017) (Under Strickland, there is

“significant latitude for permissible attorney conduct,” and courts presume, “the challenged action

might be considered sound trial strategy.”) (citations omitted). Payne has failed to overcome this

presumption; therefore, this argument is without merit.

Gang Color Evidence

       Payne also argues that his trial counsel was ineffective because he failed to sufficiently cross-

examine Officers Dolan and Zablocki about the gang colors of the Spanish Cobras. To give

context, Payne’s police report stated that he was wearing Spanish Cobra colors, but he was wearing a

red jogging suit and the Spanish Cobra’s colors are green and black. At the hearing, Payne’s counsel

questioned Officer Dolan about the gang colors and Officer Dolan stated that the Spanish Cobra

colors were red, white, and green. When counsel questioned Officer Zablocki, however, he testified

that the Spanish Cobra colors were green and black and that Payne was wearing red and white at the

time of his arrest. Counsel further made the distinction that the police report was in error in the

suppression motion and memorandum attaching Payne’s affidavit explaining the gang’s colors.

Therefore, counsel effectively refuted Officer Dolan’s testimony regarding the gang colors via

Officer Zablocki’s hearing testimony and other evidence presented in support of the suppression

motion.

       Payne next asserts that his counsel was ineffective because he failed to call a gang expert

witness, who would have testified that the gang colors for the Spanish Cobras were not red and


                                                       6
white as stated in the police report, along with testimony about gang territories. In general, an

attorney’s decision to call an expert witness is a matter of strategy. Bradford v. Brown, 831 F.3d 902,

915 (7th Cir. 2016). Here, there is a viable strategic reason not to call an expert witness, namely, any

such testimony would have been redundant to the fact witness’ testimony. Moreover, Payne does

not explain how he was prejudiced by counsel’s presentation of the gang color evidence, which was

only an ancillary concern in the probable cause determination. Payne’s gang color arguments fail.

Failure to Hire an Investigator and to Investigate

         Further, Payne contends that his trial attorney was constitutionally ineffective because he

failed to hire an investigator and that his counsel conducted “virtually no investigation.” When a

petitioner claims his counsel was ineffective for failing to sufficiently investigate his case, the

petitioner has the burden of providing the Court with precise, comprehensive information as to

what the investigation would have uncovered. See Long v. United States, 847 F.3d 916, 920 (7th Cir.

2017); Hardamon v. United States, 319 F.3d 943, 951 (7th Cir. 2003).

         Instead of providing precise, comprehensive information, Payne vaguely asserts that “had

counsel done adequate pre-trial investigations, he would have been able to develop substantial

evidence to raise reasonable doubts about the claims the government witnesses presented at [his]

suppression hearing.” Payne’s arguments in his reply brief fare no better where he explained that his

“counsel failed to properly and adequately investigate [his] criminal case by interviewing all

witnesses, visiting various crime scenes and other relevant locations, examining physical evidence,

[and] canvassing and marshalling facts and evidence in [his] defense.” Without a more detailed

explanation of what a “better” investigation would uncover, Payne’s claim is untenable.

Appellate Counsel

         Last, Payne asserts that his appellate counsel was ineffective because counsel failed to raise

the meritless arguments outlined above. Without a meritorious claim, Payne “cannot possibly


                                                         7
demonstrate that he was prejudiced by his appellate counsel’s failure to argue such a claim.” Ashburn

v. Korte, 761 F.3d 741, 751 (7th Cir. 2014).

Certificate of Appealability

        Under § 2253(c)(2), a petitioner does not have the absolute right to appeal a district court’s

denial of his § 2255 motion, instead, he must first request a certificate of appealability. Miller-El v.

Cockrell, 537 U.S. 322, 335, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Payne is entitled to a certificate

of appealability only if he can make a substantial showing of the denial of a constitutional right,

which requires him to show that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Id. at 336 (citation omitted).

        Because Payne has not demonstrated that reasonable jurists would debate that the Court

should have resolved his claims in a different manner, the Court declines to certify any issues for

appeal pursuant to 28 U.S.C. § 2253(c)(2).

Conclusion

        For these reasons, the Court denies petitioner’s motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. [1, 5, 25.] The Court declines to certify any issues for appeal

under 28 U.S.C. § 2253(c)(2). Civil case terminated.


SO ORDERED



                                                                  ________________________
                                                                  Sharon Johnson Coleman
                                                                  United States District Judge
DATED: 11/5/2019




                                                         8
